                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                TALLAHASSEE DIVISION

MAXWELL BLACKMON,

           Plaintiff,

v.                                                     Case No. 4:17cv108-MW/GRJ

JULIE JONES, et al.,

      Defendants.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 89. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion.

Defendant Aaron Scoggins’ Amended Motion to Dismiss or for Summary Judgment, ECF No. 63,

and Defendant Julie Jones’ Motion for Summary Judgment, ECF No. 69, are GRANTED. The

Clerk shall enter judgment stating, “Plaintiff’s claims against Defendants Scroggins, Jones and . .

are dismissed with prejudice.” The Clerk shall close the file.

       SO ORDERED on January 23, 2019.


                                               s/ MARK E. WALKER
                                               Chief United States District Judge
